      Case 6:69-cv-07941-MV-KK Document 11584 Filed 07/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO ex rel.
State Engineer, et al.,

               Plaintiffs,                                    69cv07941 MV/KK
                                                              Rio Chama Adjudication
       v.
                                                              Pueblo Claims Subproceeding 1
ROMAN ARAGON, et al.,

               Defendants.
                               ORDER FOR STATUS REPORT

       THIS MATTER is before the Court on the Joint Status Report, Doc. 11581, filed June 10,

2020, and the City of Española’s Status Report, Doc. 11580, filed June 10, 2020.

       The Parties to the Joint Status Report state that they are committed to the negotiation

process and that the resumption of litigation would hamper their efforts to resolve Ohkay

Owingeh’s water rights claims through negotiations. Ohkay Owingeh anticipates that work on the

settlement for the next six months will focus on completion of the groundwater model, additional

investigation and characterization of the aquifer to determine the amount of water available,

additional investigation of the Pueblo’s historical water use, and discussion of the big-picture

issues that the Pueblo’s settlement agreement draft has raised. The Parties state that the settlement

negotiations will extend into 2021 and suggest that the Court require the filing of a joint status

report on December 10, 2020.

       The City of Española states it “has serious concerns regarding (1) the process to select and

retain a neutral third party mediator; (2) uncertainty over the State of New Mexico Office of the

State Engineer’s position(s) in this matter; (3) the ever-expanding and changing nature of Ohkay

Owingeh’s claims; (4) the legal bases of the Pueblo’s claims …; and (5) the groundwater model

that the Pueblo seeks to utilize over the City’s ongoing objections to this model.” The City states
      Case 6:69-cv-07941-MV-KK Document 11584 Filed 07/16/20 Page 2 of 2



it “is actively reviewing its path forward” in this matter but does not oppose the other Parties’

recommendation that the Court should not schedule the filing and briefing of dispositive motions

within the next six months.

       The Parties shall, by December 10, 2020, file a joint status report addressing the following:

(1) settlement negotiations; (2) scheduling dispositive motions; (3) rescheduling the trial; (4) an

update on the Parties’ expectations of the timing of a settlement agreement; and (5) any other

matters the Parties wish to bring to the Court’s attention. In the event the Parties are unable to

agree on a joint status report, they may file individual status reports.

       IT IS SO ORDERED.

                                               ______________________________________
                                               KIRTAN KHALSA
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
